           Case 2:20-cv-00452-MJP Document 20 Filed 12/04/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE, WASHINGTON



JOHN DOE1,
                                                         NO. 2:20-cv-00452
                        Plaintiff,

                   v.                                    ORDER OF DISMISSAL WITH
                                                         PREJUDICE
HOLLAND AMERICA LINE INC., a
Washington Corporation, HOLLAND
AMERICA LINE N.V., a Curacao Corporation,
and SEABOURN CRUISE LINE LIMITED
d/b/a SEABOURN CRUISE LINE., a Bermuda
Corporation,

                        Defendant.




        THIS CAUSE is before the Court upon the Parties’ Joint Stipulation of Dismissal with
prejudice. The Court has carefully reviewed the Stipulation and the record and is otherwise fully
advised.
        Accordingly, IT IS SO ORDERED AND ADJUDGED as follows:
    1. The Stipulation is APPROVED;
    2. The above-styled case is DISMISSED WITH PREJUDICE;
    3. Each party shall bear its own attorneys’ fees and costs;
    4. To the extend not otherwise disposed of, all pending motions are denied as MOOT and all
        deadlines are TERMINATED;


1
  The pseudonym “JOHN DOE” is a generic reference to the Plaintiff on whose behalf this lawsuit is
brought. Plaintiff’s real name should neither be disclosed or made of public record due to the nature of
the events described herein. Defendants are aware of the identity of the Plaintiff.
                                               Page 1 of 2
        Case 2:20-cv-00452-MJP Document 20 Filed 12/04/20 Page 2 of 2




   5. The Clerk of Court is directed to CLOSE this case.


Dated: December 3, 2020                           A
                                                  Marsha J. Pechman
                                                  United States District Court Judge




                                         Page 2 of 2
